*501OPINION.
Trussell:
In the year 1920 the taxpayer sold property consisting of land and building in the City of Chicago which it had acquired many years prior to 1913 and had occupied as its Chicago office. The amount realized from this sale was $1,340,894.13. From this transaction the taxpayer reported in its return for the year 1920 a taxable gain of $156,320.32, computing this latter amount as the difference between the net amount realized from the sale and the fair market value of the property as of March 1, 1913. The Commissioner rejected the taxpayer’s computation of gain, and, basing his action upon the 1913 valuation of this property as found upon the records of the local assessors of the City of Chicago, computed the taxable gain at $517,265.57. Thereupon, the taxpayer procured from the valuation committee of the Chicago Real Estate Board a retrospective appraisal of said property, and in support of its appeal has presented such an appraisal, together with the testimony of two of the men who took part in making such appraisal and three other well known and recognized experts in the real estate business in Chicago.
The testimony of two of the members of the valuation committee of the Real Estate Board shows that in the performance of their duty as appraisers all members of the committee visited and examined the property in question; they viewed it from the standpoint of its location and its availability for business purposes, not only with reference to its then uses but also with reference to its possible uses in the development of business in the immediate neighborhood of its location. They further examined the records of transactions of sales and leases of other properties on the same .street, and on adjoining streets, and testified as to the values at which other prop*502erties near to the property of the taxpayer had been sold or leased, comparing the data so obtained with the possibilities of the taxpayer’s property.
The valuation placed upon the taxpayer’s property by the committee of the Real Estate Board, and the testimony of the three other experts, all unite in establishing a value of approximately $60 per square foot for the taxpayer’s property.
Section 202(a) of the Revenue Act of 1918 provides that “in the case of property acquired before March 1,1913, the fair market price or value of such property as of that date ” shall be the basis for ascertaining the gain or loss sustained from the sale of such property. “ The market value of property is the price which it will bring when offered for sale by’one who desires, but is not obliged, to sell it, and is purchased by one who is under no necessity of having it.” In re Block Bounded by Avenue A, etc., 122 N. Y. S. 321. There having been no actual transaction affecting the taxpayer’s property for many years prior to its sale in 1920, its value in 1913 can be established only by comparison with other transactions in its near neighborhood, and by the opinions of witnesses, who, by virtue of their experience and information as to real estate values and transactions, are qualified to testify concerning its then value. The record of this appeal shows that the members of the Chicago Real Estate Board valuation committee who made the appraisal in the instant case were selected by the board as its standing committee for the valuation of property in the Loop district of Chicago, within which the property was situated. Each of the three other witnesses testi-fyihg on behalf of the taxpayer had had long and • successful experience in the real estate business and especially in the business as related to the central business district of the city. It thus appears that each and all of the members of the Real Estate Board’s valuation committee, and all of the other witnesses called, were especially qualified to give expert opinions' as to the value of the property and that such opinions are deserving of the highest consideration.
“ Opinions of witnesses as to the value of land, houses, etc., have been very generally received when the witnesses by experience and information are qualified to speak.” Wyatt v. Seaboard Air Line Railway, 156 N. C. 307, 72 S. E. 383. “Anyone having knowledge of the fact is competent to testify to the value of the property.” City of Chicago v. Lehmann, 262 Ill. 468, 104 N. E. 829. Market value of a vessel destroyed by collision “ may be determined from the opinions and estimates of competent witnesses who are qualified by their experience and knowledge of the vessel to testify as to such value.” The Mobila, 147 Fed. 882.
*503Respecting the value adopted by the Commissioner as taken from the local tax records of Chicago, each of the five witnesses testifying on behalf of the taxpayer was cross examined by counsel for the Commissioner, and each and all of them, in response to questions, testified that they did not give serious consideration to the assessor’s valuations and that such valuations were not regarded by real estate owners and dealers in Chicago as having any near relation to the market value of properties.
In respect of the assessor’s valuations the taxpayer furnished a photostat copy of a page of the assessment records of the City of Chicago covering the years 1911 to 1914, inclusive. Upon this page appears the description of the taxpayer’s properties and the valuations used by the Commissioner appear from this evidence to have been upon the assessor’s record books for the year 1911 and to have continued through the years 1912, 1913, and 1914 without change. The record does not show whether the assessor’s valuations actually originated in the year 1911, and we are thus left uninformed as to when these valuations were first used or how long they may have been on the assessor’s books.
In a situation like the one here under consideration the market value of a piece or parcel of property must be determined on the basis of the opinions and estimates of men qualified by knowledge and experience to testify concerning such value. The record in this appeal detailing the testimony of experienced realtors who have long been engaged in buying, selling, and dealing in lands and buildings in the City of Chicago and in the immediate neighborhood of the taxpayer’s property, and who are personally familiar with the particular property in question, and whose business it has been for years to study values of the present and the past, convinces us that the estimate of values placed upon taxpayer’s property by the valuation committee of the Chicago Real Estate Board is indicative of, and for the purposes of this appeal must be taken to establish, the true fair market value of the taxpayer’s property as of March 1, 1913.
This taxpayer is an association subject to the provisions of the Income and Profits Tax Act of 1918 as applicable to corporations and is entitled to all the deductions provided for in section 234- (a) (1) of said Act, which reads in part as follows:
All the ordinary and necessary expenses paid or incurred during tlie taxable year in carrying on any trade or business, including a reasonable allowance for salaries or other compensation for personal services actually rendered, * * *.
The words “ paid or incurred ” as used in this section were defined in section 200 of the same Act as follows:
*504The term “ paid,” for the purposes of the deductions and credits under this title, means “ paid or accrued ” or “ paid or incurred,” and the terms “ paid or incurred ” and “paid or accrued ” shall be construed according to the method of accounting upon the basis of which the net income is computed under section 212.
Section 212 (b) provides that the net income of taxpayers shall be computed “ in accordance with the method of accounting regularly employed in keeping the books of such taxpayer,” provided that such accounting methods clearly reflect the income.
It has not been contended in this appeal that all of the two amounts disbursed by the taxpayer as additional compensation for its employees for the calendar years 1919 and 1920 were not lawful deductions from gross income. The question here raised is whether such amounts may be deducted in the year in which the total amount was accrued and set up on the books of the taxpayer or whether such parts of such amounts as were not known to the New York office to have been assigned or paid to specific employees must be deducted in the year when actually so assigned or disbursed.
All additional compensation provided for by this taxpayer as set forth in the findings of fact was for and in respect to the business of the taxpayer in the years 1919 and 1920, respectively, and the theory and the purpose of accrual accounting is to apportion to each accounting period such parts of continuing expenses as are properly chargeable against the business of each respective period.
In the year 1919 this taxpayer, by proper authority of its organization, provided for and agreed to pay to its employees additional compensation not in excess of 20 per cent of the total of the regular pay roll, such payments to be compensation for services during the year 1919. The amount required to meet this obligation was set up on the books of the company as an accrued expense during that year and nearly all of it was disbursed prior to December 31. A similar course of action was taken by the taxpayer during and for the year 1920.
We are of the opinion that the entire amount accrued and set up on the books of this taxpayer for the year 1919, and likewise for the year 1920, as additional compensation for its employees during each of those years, was a proper and lawful deduction from gross income for the year in which the amounts were set up and accrued on the books of the company and that the tax liability of this taxpayer for each of said year’s should be recomputed after the allowance of the deduction of the amounts accrued for additional compensation of employees as originally set up and accrued upon the taxpayer’s books of account.
Arundell not participating.